



Wilson Xu
September 4, 2014
Page 1

September 4, 2014






Wilson Xu
c/o Palo Alto Networks, Inc.
4401 Great America Parkway
Santa Clara, CA 95054


Re:
Confirmatory Employment Letter with Updated Change in Control Protection



Dear Wilson:
This letter agreement (the “Agreement”) is entered into between Palo Alto
Networks, Inc. (“Company” or “we”) and Wilson Xu (“Executive” or “you”). This
Agreement is effective as of September 4, 2014 (“Effective Date”). The purpose
of this Agreement is to confirm the current terms and conditions of your
employment and to specify your treatment upon certain terminations of
employment.
1.Position. You will continue to serve as Senior Vice President, Engineering of
the Company. You will continue to report to the Chief Executive Officer and
shall perform the duties and responsibilities customary for such position and
such other related duties as are assigned by the Chief Executive Officer. This
is a full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. You may engage in civic and not-for-profit activities as long as such
activities do not interfere with the performance of your duties hereunder. By
signing this Agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.
2.Cash Compensation.
(a)Base Salary. Your salary will be at an annualized rate of $270,000 per year,
payable in accordance with the Company’s standard payroll schedule. Your salary,
as well as any other cash amounts payable under this Agreement, will be subject
to applicable tax withholdings. Your salary may be adjusted from time to time by
our Board of Directors (the “Board”) or the Compensation Committee of our Board
of Directors (the “Compensation Committee”) in their sole discretion.






--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 2

(b)Annual Incentive Compensation Payment. You will have the opportunity to earn
a target annual incentive compensation payment of 50% of your annual base salary
for each fiscal year based on the achievement of certain objectives, which will
be established by our Board and/or the Compensation Committee. Each incentive
compensation payment is subject to your continued employment through and until
the date of payment. The incentive compensation will be paid no later than
March 15 of the year following the year in which such incentive compensation was
earned. Your target annual incentive compensation opportunity and the terms and
conditions thereof may be adjusted from time to time by our Board or the
Compensation Committee in their sole discretion.
3.At Will Employment. While we look forward to continue a productive
relationship, your employment with the Company, however, is for an unspecified
period of time and this Agreement creates an at-will employment relationship
that may be terminated (subject to the terms of this Agreement) by you or the
Company at any time for any reason and with or without cause or prior notice.
Upon termination of your employment for any reason, you shall be entitled to
receive any compensation earned and reimbursements due through the effective
date of termination.
4.Termination Benefits.
(a)    Following a Change in Control. In the event that there is a Change in
Control of the Company and the Company or its successor terminates your
employment other than for Cause, or you terminate your employment for Good
Reason, in either case upon or within twelve (12) months following the Change in
Control, then you will be entitled to receive: (i) a lump-sum payment equal to
your then-current annual base salary, 100% of your target incentive compensation
payment for that fiscal year, and reimbursement of twelve (12) months of your
COBRA premiums in a lump sum; and (ii) acceleration of the vesting of the
greater of (A) twelve (12) months vesting of your then-outstanding unvested
time-based equity awards, or (B) fifty percent (50%) of your then-outstanding
unvested time-based equity awards (for the avoidance of doubt, the greater of
under this sub-section (ii) will be determined on an award by award basis)
(collectively, the “Change in Control Severance Benefits”). Your entitlement to
the Change in Control Severance Benefits is subject to your compliance with
subsection (b) below.
(b)    Form and Timing of Payment. This Section 4 will not apply unless you
(i) have returned all Company property in your possession, (ii) have resigned as
a member of the Board of the Company and all of its subsidiaries, to the extent
applicable, and (iii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 3

“Release Deadline”). The Release Deadline will in no event be later than 50 days
after your separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 4. The severance payments will be paid in
lump sum following the effectiveness of the release within 60 days after your
separation. Notwithstanding the foregoing, if the 60-day period described in the
preceding sentence spans two calendar years and/or if your severance payments
are Deferred Payments (as defined below), then the payments will be paid in lump
sum on the 60th day following your termination of employment, subject to Section
6.
(c)    Definitions.
(i)For purposes of this Agreement, “Cause” shall mean: (i) conviction of any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in intentional fraud or an act of willful dishonesty against the Company;
(iii) willful breach of the Company’s policies which materially harms the
Company; (iv) intentional damage of a substantial amount of the Company’s
property; (v) willful and material breach of this agreement or Employee
Invention Assignment and Confidentiality Agreement; or (vi) a willful failure or
refusal in a material respect by you to follow the lawful, reasonable policies
or directions of the Company as specified by the Board or the Chief Executive
Officer after being provided with notice of such failure, such notice specifying
in reasonable detail the tasks which must be accomplished and a timeline for the
accomplishment to avoid termination for Cause, and an opportunity to cure within
thirty (30) days of receipt of such notice.
(ii)For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in your authority, status, obligations or responsibilities, provided
that following a Change in Control a change in title alone (not accompanied by a
change in authority, status, obligations or responsibilities) shall not
constitute a material reduction; (ii) a reduction of your total annual
compensation of more than 10% unless such reduction is no greater (in percentage
terms) than compensation reductions imposed on substantially all of the
Company’s employees pursuant to a directive of the Board; (iii) any failure by
the Company to pay your base salary; or (iv) the relocation of the principal
place of the Company’s business to a location that is more than thirty-five (35)
miles further from your home than before the relocation. Your resignation must
occur within 12 months after one of the foregoing conditions has come into
existence without your consent. A resignation for Good Reason will not be deemed
to have occurred unless you give the Company written notice of the condition
within 90 days after the condition comes into existence and the Company fails to
remedy the condition within 30 days after receiving your written notice.
(iii)For purposes of this Agreement, “Change in Control” shall mean: (i) the
sale or other disposition of all or substantially all of the assets of the
Company; (ii) any sale or










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 4

exchange of the capital stock of the Company by the stockholders of the Company
in one transaction or series of related transactions where more than fifty
percent (50%) of the outstanding voting power of the Company is acquired by a
person or entity or group of related persons or entities; (iii) any
reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than fifty percent (50%) of the outstanding voting power
of the surviving entity (or its parent corporation) immediately after the
transaction; or (iv) the consummation of the acquisition of fifty-one percent
(51%) or more of the outstanding stock of the Company pursuant to a tender offer
validly made under any federal or state law (other than a tender offer by the
Company). Notwithstanding the foregoing, a transaction will not be deemed a
Change in Control unless the transaction qualifies as a change in control event
within the meaning of Section 409A.
5.Section 280G. If any payments and other benefits provided for in this
Agreement or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 5, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: (i) cancellation of accelerated vesting of
stock options that are out-of-the-money; (ii) reduction in cash payments;
(iii) cancellation of accelerated vesting of all equity awards that are not
out-of-the-money stock options; and (iv) other employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant.
6.Section 409A. For purposes of this Agreement, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with your termination
of employment constitute deferred compensation subject to Section 409A
(“Deferred Payments”), and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the six
(6)-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 5

would have otherwise been paid during the period between your termination of
employment and the first payment date but for the application of this provision,
and the balance of the installments (if any) will be payable in accordance with
their original schedule. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder comply with Section 409A. To the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
7.Benefits. You will continue to be eligible to participate in benefit plans
established by the Company for its employees from time to time. Upon your
termination of employment with the Company for any reason, you will be paid your
salary through your date of termination.
8.Confidentiality; Compliance with Policies. As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, as a condition of your employment you were required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement” on or
prior to your start date. We wish to impress upon you that we do not want you
to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer. You represent that your signing of this
Agreement and the Company’s Employee Invention Assignment and Confidentiality
Agreement, and your continued employment with the Company, will not violate any
agreement currently in place between yourself and current or past employers. You
agree to continue to be bound by the policies and procedures of the Company now
or hereafter in effect relating to the conduct of employees.
9.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of commencing employment with the Company you were required to
present documentation demonstrating that you have authorization to work in the
United States. By your signature to this Agreement, you represent that you have
presented the Company such documentation.
10.Governing Law; Arbitration. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California (without regard to
its laws relating to choice-of-law or conflict-of-laws). You and the Company
shall submit to mandatory and exclusive binding confidential arbitration of any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof or otherwise arising out of, or relating to, your










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 6

employment with the Company or the termination thereof, provided, however, that
the parties retain their right to, and shall not be prohibited, limited or in
any other way restricted from, seeking or obtaining injunctive relief from a
court having jurisdiction over the parties related to the improper use,
disclosure or misappropriation of a party’s proprietary, confidential or trade
secret information. Such arbitration shall be conducted through JAMS in the
State of California, Santa Clara County, before a single neutral arbitrator, in
accordance with the JAMS’ then-current rules for the resolution of employment
disputes. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.
11.Miscellaneous.
(a)    Successors. This Agreement shall inure to the benefit of and be binding
upon (a) the Company and any of its successors, and (b) you and your heirs,
executors and representatives in the event of your death. Any successor to the
Company shall be deemed substituted for the Company under the terms of this
agreement for all purposes. In the event of a Change in Control, the Company
agrees to obtain assumption of this Agreement by its successor.
(b)    Modification. This Agreement, including, but not limited to the at will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and a representative of
the Board, although the Company reserves the right to unilaterally modify your
compensation, benefits, job title and duties (subject to any express limitations
set forth above).
(c)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
(d)    Complete Agreement. This Agreement (together with the Employee Invention
Assignment and Confidentiality Agreement, the D&O Indemnification Agreement (if
any) and the Company’s 2005 Equity Incentive Plan, any successor equity
incentive plan and any equity










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 7

award agreement issued thereunder) represents the entire agreement between you
and the Company with respect to the material terms and conditions of your
employment, and supersedes and replaces all prior discussions, negotiations and
agreements, including, but not limited to your original offer letter agreement
with the Company dated February 13, 2006.
(e)    Counterparts. This Agreement may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.




[remainder of page left black]


[signature page to follow]










--------------------------------------------------------------------------------





Wilson Xu
September 4, 2014
Page 8



We are extremely excited about your continued employment with Palo Alto
Networks.
Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this letter and returning a copy to
me.


For and on behalf of Palo Alto Networks.
/s/ MARK D. MCLAUGHLIN
Mark D. McLaughlin
President, Chief Executive Officer

Agreed to and accepted:
/s/ WILSON XU
Wilson Xu
Dated: September 5, 2014













